Egan, J.
This case comes before us on an opposition in the nature of an exception to the jurisdiction of the Second District Court of Orleans. The only point raised is the unconstitutionality of the first section of Act 71 of 1874, entitled “An Act to annex the city of Carrollton to the city of New Orleans, ’ ’ etc. It is admitted and proved that the residence and property of the deceased was and is within the limits of the territory embraced in the said first section, but it is urged that neither are within the limits of the city of Carrollton and *81that the first section of the act is not embraced in the title. The contrary seems to be the fact. The residence and property lie within the limits of Carrollton as extended by Act No. 2 of 1872, p. 29, S. 1. This, however, is not an open question. In the City of New Orleans v. Bright, Op. Book 45, p. 283, the precise point was raised and on rehearing Opinion Book, p. 57, “ the court affirming its original ruling said the title of the act embraces other objects besides the annexation of the city of Carrollton to the city of New Orleans, and among them is the creation of the Seventh District of the city of New Orleans. The property of the defendant is within the Seventh District, and within the limits of Carrollton as extended by Act No. 2 of 1872. The judgment maintaining the jurisdiction of the Second District Court of Orleans and dismissing the opposition is affirmed with costs of both courts.